COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Salem, Virginia


SNYDER GENERAL CORPORATION AND
 TRANSPORTATION INSURANCE COMPANY
                                           MEMORANDUM OPINION* BY
v.      Record No. 1268-00-3              JUDGE ROBERT J. HUMPHREYS
                                              DECEMBER 12, 2000
JUDITH LYNN FRIDLEY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             Monica L. Taylor (Dale W. Webb; Gentry,
             Locke, Rakes & Moore, on brief), for
             appellants.

             Thomas W. Dixon, Jr. (Nelson, McPherson,
             Summers & Santos, L.C., on brief), for
             appellee.


        Snyder General Corporation and Transportation Insurance

Company appeal from a decision of the Virginia Workers'

Compensation Commission awarding medical benefits to Judith Lynn

Fridley.     Specifically, Snyder argues that the commission erred

in finding that Fridley proved a causal relationship between her

1990 injury and her recent medical treatment.

        Fridley was hired by Snyder in January of 1989 as a general

assembler.     By October of 1990, Fridley was working on the paint

line.     Her duties required her to stand and hang panels on hooks



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
attached to a conveyor line, which took the panels to a paint

booth.

        On October 4, 1990, Fridley was hanging a panel on the

line, with her right hand above her shoulder and her left hand

on the panel.    Her right hand slipped, causing the panel to fall

forward and jerk her body forward.       She immediately felt pain in

her low back.    She continued to work until October 9, 1990 when

she sought medical treatment and was taken off work by her

physician until December 17, 1990.

        Fridley filed her claim for benefits in February of 1991,

and the injury was accepted as compensable by Snyder.      Fridley

alleges that she still suffers from the 1990 injury and

requested a hearing in 1998 to demand continuation of benefits

for that injury.

        During the hearing, Snyder argued that Fridley could not

establish the necessary causation between her 1990 accident and

the back pain she was currently suffering.      Specifically, Snyder

argued that Fridley failed to inform several of her treating

physicians of her history of back injury prior to 1990.      Prior

to the 1990 injury, Fridley had presented to physicians as a

result of at least four separate instances of pain/injury to her

back.    These instances included injuries to her lower back.

Because of this misinformation, some of Fridley's physicians

opined that her injury in 1990 was caused by the 1990 accident,

while others did not.
                                 - 2 -
     Snyder also presented evidence that Fridley had incurred

several injuries to her back in the years following the 1990

accident.    Snyder argued that these injuries interrupted the

chain of causation between the 1990 injury and Fridley's current

problems.

     Fridley underwent an independent medical examination on

January 5, 1999.    The examination was performed by Dr. George

Godette.    After examining Fridley and reviewing all of her

pertinent medical history, 1 Dr. Godette diagnosed Fridley with a

left SI joint dsyfunction and stated the following with regard

to causation:

            If it is assumed that the patient had no
            pre-existing disease, then certainly the
            mechanism of the injury of the accident of
            October 9, 1990 could trigger symptoms such
            as the patient presently exhibits. 2 Usually,
            an SI problem with appropriate treatment
            resolves in three to four months (six months
            at the longest). . . . [The injuries Fridley
            suffered since 1990] could certainly have
            extended the period of time that the patient
            would have SI joint symptoms . . . . For
            this reason, it is my medical opinion that
            it is very unlikely to a degree of medical
            certainty, any causality between the injury
            of October 9, 1990 [sic] and the patient's


     1
       Fridley told Dr. Godette during the exam that she had no
history of back injury prior to the 1990 incident. However,
before issuing his final report, Dr. Godette was able to review
all of Fridley's pertinent medical records, including those
pertaining to her back injuries prior to 1990.
     2
       Fridley's initial paperwork established the date of the
accident as October 9, 1990, the date that she first sought
medical treatment. However, the accident actually occurred on
October 4, 1990.
                              - 3 -
          present symptoms could be firmly
          established.

(Footnote added).

     In response, Dr. Bart W. Balint, a physician with the

Shenandoah Valley Pain Clinic where Fridley had been seeking

treatment since 1994, wrote a letter disagreeing with Dr.

Godette's diagnosis of SI joint dysfunction.     Dr. Balint had

also examined Fridley and reviewed her medical history.    He

stated the following:

          While Ms. Fridley has pain to palpitation
          over the superior part of the posterior
          pelvis and near the SI joint, the pain is
          coming from the superior gluteal neuralgia,
          not from a source in the SI joint.

                    *   *   *    *      *    *    *

          In conclusion, Ms. Fridley has been a
          patient in my practice for several years.
          She continues to work 40+ hours per week in
          a medium to heavy duty job despite having
          chronic neuralgia from her work related
          accident in 1990.

     Based on this evidence, the deputy commissioner denied

Fridley's application for benefits finding that Fridley had

failed to meet her burden of proving a causal relationship.

However, the full commission reversed the deputy's decision

finding that Fridley "established that her treatment for

left-sided hip pain and lower back pain with Dr. Balint and his

associates was caused by the October 9, 1990 accident [sic]."

          "A question raised by conflicting medical
          opinion is a question of fact." On review
          by this Court, a determination of legal
                                - 4 -
          causation by the commission is "a factual
          finding that will not be disturbed on appeal
          if there is credible evidence to support
          [it]." "The fact that there is contrary
          evidence in the record is of no consequence
          if there is credible evidence to support the
          commission's finding."

City of Norfolk v. Lillard, 15 Va. App. 424, 429-30, 424 S.E.2d

243, 246 (1992) (citations omitted).

          "In determining whether credible evidence
          exists, the appellate court does not retry
          the facts, reweigh the preponderance of the
          evidence, or make its own determination of
          the credibility of the witnesses." "Matters
          of weight and preponderance of the evidence,
          and the resolution of conflicting inferences
          fairly deducible from the evidence, are
          within the prerogative of the commission,
          and are conclusive and binding on the Court
          of Appeals."

City of Richmond Fire Dep't v. Dean, 30 Va. App. 306, 311-12,

516 S.E.2d 709, 711-12 (1999) (citations omitted).

     Thus, considering the evidence in the light we must, we

find that there was credible evidence to support the

commission's factual finding with respect to causation.

Accordingly, we affirm the decision of the commission.

                                                          Affirmed.




                              - 5 -